Citation Nr: 0421664	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-08 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to September 
1945.  He died in July 1997.  At time of death, service 
connection was in effect for major depression, rated 50 
percent disabling.  The appellant is his widow.  She appealed 
to the Board of Veterans' Appeals (Board) from a December 
1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which denied her claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1151.

This case first came to the Board in June 2001.  At that 
time, the Board remanded the case to the RO for further 
development and consideration - including requesting social 
work service notes from the VA Medical Center (VAMC) 
in Lebanon, Pennsylvania, for the time period from June 17, 
1997 to July 2, 1997 (records from before and after this time 
period were already part of the claims file).  Subsequently, 
after the RO continued the denial of the appellant's claim in 
an April 2002 supplemental statement of the case (SSOC), the 
case was returned to the Board in June 2002.  Shortly 
thereafter, in August 2002, the Board itself undertook 
additional development of the claim pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That additional 
development again involved requesting the same social work 
service notes from the Lebanon VAMC.  Unfortunately, even 
this additional attempt to develop the case was unsuccessful, 
and the Board denied the appellant's claim on the merits in 
May 2003.  She appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In October 2003, a Court order vacated and remanded the claim 
pursuant to a joint motion filed that same month.  The Court 
indicated that, on remand, the Board must address the change 
in law brought about by Disabled American Veterans (DAV) v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
This decision invalidated 38 C.F.R. § 19(a)(2) (2002), a 
provision giving the Board authority to consider additional 
evidence without having to remand the case to the RO for 
initial consideration.  In compliance with the order and 
joint motion, the Board, in March 2004, again remanded the 
claim to the RO - instructing the RO to again request the 
same social work service notes from the Lebanon VAMC.  In 
response to the RO's April 1, 2004, request for these 
records, the Lebanon VAMC faxed an April 22, 2004, 
handwritten note stating:  "I checked all records and could 
not find any notes for time frame 6/17/97 - 7/2/97."

Therefore, the Board has complied with the instructions in 
the October 2003 Court order and joint remand by remanding 
the case for the additional development the Board improperly 
undertook (according to the subsequently issued DAV).  
Moreover, the RO complied with the Board's instructions as to 
the additional development, as it requested the records 
specified and received a response that these records could 
not be found.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The appellant's case is thus ready for disposition, and the 
Board will now decide her claim for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151.

The Board notes, however, that the appellant initially filed 
her claim in July 1997, shortly after the veteran's death.  
In the Application for DIC, VA Form 21-534, the appellant 
wrote:  "Negligence at Nursing Home contributed to death 
while under VA care."  However this claim was denied in 
August 1997 as a cause of death claim, i.e., a claim that the 
veteran died from his service-connected major depressive 
disorder.  See 38 U.S.C.A. § 1310 (West 2002).  The 
appellant's February 1998 notice of disagreement (NOD) 
reiterated the theory that the veteran had died from VA 
negligence, and the RO treated this as a new claim for 
benefits under 38 U.S.C.A. § 1151.  This latter claim has 
been fully and appropriately adjudicated.  However, no 
statement of the case (SOC) was ever issued in response to 
the appellant's February 1998 NOD to the August 1997 decision 
denying service connection for the cause of the veteran's 
death.

Where, as here, an appellant files a timely NOD, and the RO 
has not issued an SOC, the claim must be remanded to the RO 
(as opposed to merely referred there) for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the claim 
for service connection for the cause of the veteran's death 
under 38 U.S.C.A. § 1310 (West 2002) will be REMANDED to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for appropriate disposition including issuance of a 
SOC.  VA will notify you if further action is required on 
your part concerning this claim.


FINDINGS OF FACT

1.  The RO obtained all available evidence and information 
necessary for an equitable disposition of the appellant's 
appeal, and she has indicated that she has no additional 
evidence to submit.

2.  The veteran died in July 1997 at the age of 74 from acute 
renal failure due to dehydration.

3.  A VA medical specialist reviewed the evidence in this 
case in February 2002 and concluded that VA treatment did not 
cause or contribute to the veteran's death.  There are no 
competent medical opinions contradicting the VA medical 
specialist's opinion.




CONCLUSIONS OF LAW

1.  VA complied with the Veterans Claims Assistance Act 
(VCAA) notice and assistance requirements, and, in any event, 
any failure to do so is harmless error in light of the 
evidence obtained and the statements of the appellant and her 
representative that she does not have any additional evidence 
or argument to submit and wants her claim readjudicated 
immediately.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 2002); 38 C.F.R. § 3.159 (2003).

2.  The criteria have not been met for DIC due to death 
resulting from VA medical treatment under 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151 (prior to and after the October 1997 
effective date of the 1996 amendments), 1720 (West 2002); 38 
C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, well after the appellant's February 1998 claim.  The 
VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, as mentioned, the VCAA took effect after 
the appellant had filed her claim.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the appellant's claim 
prior to November 9, 2000 because the RO had yet to issue its 
December 2000 SSOC.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC 
LEXIS at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 2004 U.S. App. 
Vet. Claims LEXIS 370, *13-17 (June 24, 2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at *17-
23.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, VA complied with them and, in 
any event, any failure to do so was harmless error.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II at *21.  However, as explained in 7-
2004, the Court did not hold that, if this notice was not 
provided because VA had decided a claim before November 9, 
2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the initial AOJ adjudication of the 
appellant's claims was the December 1998 rating decision.  
This decision took place well before enactment of the VCAA.  
But according to Pelegrini II, as interpreted by GC, the fact 
that the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  After enactment of the VCAA, 
the RO sent the appellant August 2001 and November 2002 
letters, both of which discussed aspects of the VCAA.  The RO 
also sent her a January 2003 letter asking for additional 
evidence, and the Board issued a May 2003 decision (albeit 
since vacated and remanded) discussing the VCAA in still 
further detail.  Moreover, the Board, after the Court vacated 
and remanded that decision, sent a December 2003 letter 
asking for additional evidence, and the RO issued numerous 
SSOCs - the last of which in April 2004 included the text of 
38 C.F.R. § 3.159 (2003).  Thus, in these circumstances, the 
lack of VCAA notification prior to the initial AOJ 
adjudication of the appellant's claim did not constitute 
error and does not require a remand.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *23.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  According to GC, 
Pelegrini II did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  

After the Board's initial, June 2001 remand, which mentioned 
the VCAA and its implementing regulations and instructed the 
RO to proceed in accordance with these provisions, the RO's 
August 2001 letter informed her of the 12 pieces of evidence 
it had already considered and the evidence that it was 
requesting (the Lebanon VAMC social work service notes from 
June 17, 1997, to July 2, 1997).  The RO also asked the 
appellant to submit any VA, non-VA, or lay evidence within 60 
days.  The RO's November 2002 development letter also told 
the appellant that the veteran's Lebanon VAMC records were 
being requested and that she would be given the opportunity 
to submit additional evidence.  The Board's May 2003 decision 
denying the appellant's claim discussed the VCAA in detail, 
including the respective responsibilities of the RO and the 
appellant in obtaining and submitting evidence, and found 
that the RO had complied with the duties to notify and assist 
the appellant.  The Board's December 2003 letter to the 
appellant's representative asked for any additional evidence 
in support of the appeal, and the appellant indicated in a 
January 2004 response that she did not have anything else to 
submit, and asked the Board to proceed immediately with the 
readjudication of the appeal.  Moreover, as noted above, the 
RO's April 2004 SSOC contained the text of 38 C.F.R. § 3.159 
(2003), which discusses the duties to notify and assist in 
great detail.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA); VAOGCPREC 7-2004, at 3 (VCAA 
notice requirements can be satisfied by SSOC as long as it 
informs claimant of relevant requirements).  In response to 
the RO's April 2004 SSOC, the appellant's representative sent 
a May 2004 letter, a copy of which was sent to the appellant, 
stating that the appellant "does not have any additional 
evidence or argument to provide.  Please forward this appeal 
to the Board forthwith."  

Taken together, the RO's and Board's actions complied with 
Pelegrini II's requirements as to the content of VCAA 
notification, as they provided the information specified by 
Charles and Quartuccio and indicated to the appellant that 
she should provide any evidence in her possession pertaining 
to her claim.

Moreover, in this case, even assuming the binding nature of 
Pelegrini II's holdings as to the timing and content of VCAA 
notification, any defect in the timing of content of VCAA 
notification in this case, such as not sending a single VCAA 
letter complying with all of the relevant requirements, is 
harmless.  See 38 U.S.C.A. § 7261(b) (West 2002) (in making 
determinations authorized by statute, Court shall "take due 
account of the rule of prejudicial error"); 38 C.F.R. 
§ 20.1102 (2003) (error or defect in decision by Board 
"which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Pelegrini II, at *23-28 (applying harmless error 
analysis to VCAA notice error); Conway v. Principi, 353 F.3d 
1369, 1373-1374 (no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from section 
7261(b)'s requirement that Court "take due account of the 
rule of prejudicial error"); VAOPGCPREC 7-2004, at 4-5 
(explaining that failure to comply with VCAA notice 
requirements is not per se prejudicial error, and discussing 
multiple possible circumstances in which such  error is 
harmless).  This is particularly true in light of the 
appellant January 2004 letter and her representative's May 
2004 letter, both of which indicated that the appellant had 
no additional evidence or argument to provide and requested 
that the case be readjudicated immediately.

In Huston v. Principi, 17 Vet. App. 195 (2003) the Court, in 
response to VA's argument that the veteran was amply 
represented and had not overlooked any advantageous evidence, 
stated that "it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice."  Id. at 203.  The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial."  Id.  In 
this particular case, on the other hand, no speculation is 
necessary to predict the evidentiary development that would 
result from additional VCAA notice.  The appellant already 
has provided a definitive answer, and that answer is none.  
Consequently, remanding this case to the RO for compliance 
with the VCAA would serve no useful purpose and, indeed, even 
the appellant has readily acknowledged as much by expressly 
stating that she has no additional evidence or argument 
to submit - hence, her request for the RO to readjudicate 
the appeal immediately.  Needless remands in these types of 
situations are to be avoided.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) ("[W[hen there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply"); Janssen v. 
Principi, 15 Vet. App. 370, 374 (2001) (allowing knowing and 
voluntary waiver of rights guaranteed by VCAA where appellant 
represented by competent counsel).

In addition, during the pendency of the appellant's appeal, 
including remands by the Court and Board, the RO obtained all 
relevant VA and private treatment records.  Indeed, the only 
records that were thought to be missing, those from the 
Lebanon VAMC social work service notes from June 17, 1997 to 
July 2, 1997, have been requested many times and have 
conclusively been shown to be unavailable.  In addition, the 
RO obtained a February 2002 VA medical opinion addressing the 
precise issues involved in the section 1151 claim.  The RO 
thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the appellant's claim.


Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151 (West 2002).  Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204, 
110 Stat. 2874, 2926 (1996), require a showing not only that 
the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  These amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
that were filed on or after October 1, 1997.  See VAOPGCPREC 
40-97 (Dec. 31, 1997).

The appellant's initial claim was filed in July 1997, shortly 
after the veteran's death.  In her Application for DIC, VA 
Form 21-534, the appellant wrote:  "Negligence at Nursing 
Home contributed to death while under VA care."  However, as 
noted above, the claim was denied in August 1997 as a cause 
of death claim, i.e., a claim that the veteran died from his 
service-connected major depressive disorder.  See 38 U.S.C.A. 
§ 1310 (West 2002).  The appellant's February 1998 NOD 
reiterated the theory that the veteran had died from VA 
negligence, and the RO treated this as a new claim for 
benefits under 38 U.S.C.A. § 1151.  Thus, it is not clear 
whether the date of the appellant's claim in this case is 
August 1997 or February 1998.  The date of the claim is 
important, because if it were August 1997, the pre-amendment 
version would apply, and if the claim were considered filed 
in February 1998, the post-amendment version would apply.  
However, the Board need not determine which claim date is 
operative, because under either version of the statute, the 
appellant's claim must be denied.

The primary difference between the pre- and post-amendment 
version of the statute is that, under the pre-amendment 
version, a showing of VA fault or negligence is not required.  
In either case, in determining whether additional disability 
exists as a result of the VA medical or surgical treatment in 
question, the veteran's physical condition prior to the 
medical or surgical treatment will be compared to his 
subsequent physical condition.  See 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  And in further determining whether such 
additional disability resulted from the VA medical or 
surgical treatment, it will be necessary to show that his 
additional disability is actually the result of such 
treatment, and not merely coincidental therewith. 
Compensation is not payable if the additional disability or 
death results from the continuance or natural progress of the 
disease or injury for which the training, treatment, or 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(1),(2).

In stating and re-stating her claim throughout the pendency 
of this appeal, the appellant has discussed the care that the 
veteran received both from a nursing home and at a VAMC after 
the veteran was transferred there.  The Board initially notes 
that there can be no claim for DIC under section 1151 based 
on the nursing home care.  38 C.F.R. § 3.358 (c) (6) 
provides:  "Nursing home care furnished under [38 U.S.C.A. 
§ 1720] is not hospitalization within the meaning of this 
section.  Such a nursing home is an independent contractor 
and, accordingly, its agents and employees are not to be 
deemed agents and employees of the VA.  If additional 
disability results from medical or surgical treatment or 
examination through negligence or other wrongful acts or 
omissions on the part of such a nursing home, its employees, 
or its agents, entitlement does not exist under this section 
unless there was an act or omission on the part of the VA 
independently giving rise to such entitlement and such acts 
on the part of both proximately caused the additional 
disability."  Thus, this regulation indicates that 
independent contractors are not covered by the provisions of 
38 U.S.C.A. § 1151.

At the time of his death, the veteran was service connected 
for major depression, rated as 50 percent disabling.  But he 
was also receiving ongoing treatment at VA facilities for 
nonservice-connected medical (as opposed to mental) 
disorders.  His claims folder contains numerous clinical 
records pertaining to the events surrounding and leading up 
to his death in July 1997.

A review of these records indicates the appellant brought the 
veteran to the Lebanon VAMC in April 1997 stating that she 
was unable to manage him at home due to problems, such as 
agitation and verbal aggressiveness.  He was admitted to the 
inpatient psychiatric service on the gero-psychiatry nursing 
home ward.  During the course of his hospitalization, it was 
noted that from a psychiatric standpoint he was quite stable, 
but that medically he had difficulties, including an episode 
of respiratory distress.  Prior to discharge, it was recorded 
that he would require nursing home care.

The social work service at the Lebanon VAMC wrote the 
appellant on June 16, 1997, notifying her of the veteran's 
impending nursing home placement and advising that VA agreed 
to pay the cost of his care for as long as his service- 
connected condition warranted nursing home care.  She was 
told that while under VA contract, the veteran's care would 
be carefully monitored by VA.  He was transferred to the 
Lancashire Hall Nursing Home on June 17, 1997, with diagnoses 
of vascular dementia, congestive heart failure, chronic 
obstructive pulmonary disease, left hemiparesis, glaucoma, 
dysthymia and depression.  It was noted that his medical 
problems continued, but that he was stable on medication, and 
as long as he received oxygen by nasal cannula at three 
liters per minute.  He was not prescribed any psychotropic 
medication.

Subsequent daily clinic notes from the Lancashire Nursing 
Home dating from June 18, 1997, indicate that the veteran 
proved to be a fractious patient, which included being 
verbally abusive at times.  He frequently took off his oxygen 
and refused to eat or take medication.  On July 1, 1997, it 
was recorded that the appellant wanted him sent to the VA for 
medical evaluation.  It was also noted that a physician would 
be contacted the following day for possibility of admission 
to the VA on account of the veteran being unstable, his 
refusing to eat, confusion, depression, and the family's 
concern.  Admission to the VAMC was ordered by the facility's 
physician.  The veteran was transferred by ambulance to the 
Lebanon VAMC on July 2, 1997, and admitted to intensive care.  
Upon admission, he was noted to be hostile, grossly 
dehydrated and in acute distress.  The nursing home assistant 
stated that he had begun losing his appetite approximately 
two weeks prior on June 28, 1997, and that he had stopped 
eating and drinking.  His condition had worsened until it had 
reached the point where he was brought to the Lebanon VA on 
July 2, 1997.

It was reported that treatment of the veteran's dehydration 
at Lebanon VAMC progressed well until July 4, 1997 when he 
began experiencing some respiratory failure.  During the 
course of his hospital stay, the VAMC unsuccessfully tried to 
improve the veteran's renal output by putting him on dopamine 
continuous drip.  Since it was felt that the renal problems 
were partly secondary to his decreased cardiac output, he was 
put on dobutamine.  However, his condition continued to 
deteriorate with renal failure, and he died later in July 
1997.  The cause of death on the death certificate was 
indicated as acute renal failure due to or as a consequence 
of dehydration.

During a RO hearing in November 2000, the appellant testified 
that that she visited her husband daily and noticed that he 
refused to eat and that his condition was also aggravated by 
his not being on oxygen as required.  She testified that she 
brought this to the attention of the nursing staff.  The 
appellant also stated that the VA contract nursing home did 
not properly monitor or provide adequate treatment, which 
hastened the demise of the veteran.  She also said that that 
since the VA entered into a contract agreement with the 
nursing home that there was at least some responsibility on 
VA's part regarding treatment and medical decision-making at 
the contract nursing home.

As a result of its August 2001 remand, the Board obtained a 
February 2002 VA medical opinion from a geriatric physician 
at the Lebanon VAMC who did not participate in the veteran's 
clinical management.  The examiner reviewed the clinical 
records and noted the veteran's medical history and 
hospitalization at the Lancashire Nursing Home in June 1997.  
The examiner concluded that the care was not properly given 
to the veteran's presenting condition at the Lancashire 
Nursing Family.  The examiner specifically noted that there 
was no adequate documentation regarding inputs and outputs or 
daily weights, even though the veteran had not been eating or 
drinking most of the time.  The examiner also noted that more 
could have been done at the nursing facility to stave off 
dehydration and that the nursing staff should have noticed 
the dehydration sooner.  The examiner explained that, 
although poor oral intake was documented, there was no 
evidence that this was communicated to the physician until 
July 2, 1997.  Thus, the veteran's subsequent transfer back 
to the VA hospital was delayed, as he was grossly dehydrated 
at the time of admission. The examiner then concluded, 
however, that the treatment of the veteran's dehydration from 
the VA facility was proper.  The examiner also concluded that 
even if the veteran had been re-hospitalized earlier, death 
would have resulted, regardless of treatment, because of his 
many co-morbid conditions including chronic renal 
insufficiency, congestive heart failure, cerebral vascular 
accident, chronic obstructive pulmonary disease, and 
depression.  The examiner went on to indicate the veteran's 
death was a natural progression of his impairments and that 
considering all his co-morbid conditions, early hydration may 
not have significantly prolonged his life, although proper 
hydration is always important.

Based on the above facts, the appellant essentially contends 
that the veteran's death was hastened, if not caused, by 
failure of both the contract nursing home and the VAMC to 
monitor and control both his eating and drinking.  As noted 
above, while VA had a contract with Lancashire Nursing Home, 
Lancashire is an independent contractor and the regulations 
by implication have established that it is not the intent of 
the statute to have independent contractors covered by the 
provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(6).

In addition, a physician has reviewed all of the evidence of 
record and rendered a medical opinion that the treatment that 
the veteran received from the VA facility was appropriate.  
The examiner, who was described as a geriatric physician, 
also concluded that even if the veteran had been re-
hospitalized earlier that death would have resulted 
regardless of treatment because of the veteran's many co-
morbid conditions.  More importantly, the examiner also 
concluded that the veteran's death was a natural progression 
of his impairments and that early hydration may not have 
significantly prolonged his life.  See 38 C.F.R. 
§ 3.312(c)(4).  The file does not contain any competent 
medical evidence or opinion in which a contrary conclusion 
was reached.

The Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion, but, rather, must support any medical conclusions 
through citation to independent medical evidence in the 
record or to citation of learned treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, testimony 
of lay witnesses is considered competent evidence only if 
those testifying have knowledge of facts or circumstances and 
convey matters that can be observed and described by a 
layperson.  38 C.F.R. § 3.159(a)(2) (2003); Falzone v. Brown, 
8 Vet. App. 398, 403 (1995) (veteran's statements competent 
when they relate to an observable condition).  Laypersons 
without medical training or expertise are not competent to 
render a probative opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Such a determination can only 
be made by a qualified physician.  Here, the only evidence to 
refute the February 2002 VA medical opinion is the 
appellant's own contentions and those of her daughter, 
a pediatric nurse.  Nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Consequently, these 
contentions are insufficient to refute the conclusions of the 
February 2002 VA medical opinion.

However, the Court has discussed the probative value to be 
placed on statements prepared by nurses, finding generally 
that a nurse's statement has probative value. See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); see also Williams v. Brown, 4 Vet. 
App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment). While it is undisputed that the appellant's 
daughter is a nurse, and thus has some medical expertise, the 
Board does not find an adequate foundation in the current 
record to establish her expertise to provide competent 
evidence as to whether VA treatment resulted in additional 
disability and subsequent death of the veteran.  In LeShore 
v. Brown, 8 Vet. App. 406 (1995), the Court held that a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise.  While the Board 
does not doubt the qualifications of the appellant's daughter 
as a nurse, there is no evidence in the record that 
establishes that she has special knowledge other than in 
pediatrics. Her opinion, therefore, does not constitute 
probative medical evidence concerning the specific issue in 
this particular appeal, which involves not pediatrics, but, 
rather geriatrics and related areas of medicine.

Thus, notwithstanding the appellant's and her daughter's 
contentions that the failure of the physicians to treat the 
veteran's dehydration sooner caused his ultimate demise, the 
Board places greater weight on the opinion of the medical 
expert.  The Board is persuaded by the February 2002 opinion, 
which specifically addressed the issue of whether it was as 
likely as not that the veteran's death resulted from 
VA treatment.  Given that the February 2002 report was 
rendered to address the exact issue on appeal, and was given 
by a geriatric physician, the Board places greater weight on 
the reviewing VA examiner's medical opinion.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
That responsibility is particularly difficult when medical 
opinions diverge.  And, as noted above, the Board is mindful 
that it cannot make its own independent medical determination 
and that there must be plausible reasons for favoring one 
medical opinion over another, or, more generally, for finding 
medical evidence competent and probative.  Evans, 12 Vet. 
App. at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Here, for the reasons stated, the Board finds the 
February 2002 conclusions of the VA geriatric physician, 
along with the underlying reasons and bases for these 
conclusions, to be competent and probative, and to outweigh 
any evidence to the contrary.

Finally, since the appellant's claim must fail under the pre-
amendment version of section 1151, which does not require a 
showing of fault or negligence, it would necessarily have to 
be denied under the amended version of the statute, as well, 
which is stricter and requires additional proof by her.

For these reasons, the preponderance of the evidence is 
against the appellant's claim for DIC due to death resulting 
from VA medical treatment under 38 U.S.C. § 1151, so the 
benefit-of-the-doubt doctrine does not apply.  Her claim 
therefore must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for DIC pursuant to 38 U.S.C.A. § 1151, on the 
basis that the veteran's death resulted from treatment at VA 
medical facilities, is denied.


REMAND

As alluded to earlier, the RO did not issue a SOC in response 
to the appellant's February 1998 NOD to the RO's August 1997 
denial of her claim, which the RO had treated as one for 
service connection for the cause of the veteran's death.



Accordingly, the claim for service connection for the cause 
of the veteran's death is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining the applicability of 
the VCAA to the appellant's claim for 
service connection for the cause of the 
veteran's death, which was denied in 
August 1997.  The appellant should also 
be asked to submit any relevant evidence 
in her possession concerning this claim.

2.  Send the appellant a SOC, containing 
all applicable laws and regulations, on 
the issue of service connection for the 
cause of the veteran's death.  She and 
her representative must be advised that a 
timely substantive appeal, such as a VA 
Form 9 or equivalent statement, must be 
submitted in response to the SOC to 
"perfect" an appeal to the Board 
concerning this additional issue.  They 
also must be advised of the time period 
in which to perfect an appeal.  And if, 
and only if, they perfect a timely appeal 
concerning this claim should it be 
returned to the Board.


The appellant need take no further action until she is 
further informed.  The purpose of this REMAND is to obtain 
additional information and accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



